Citation Nr: 1035169	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08 32-749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the rating assigned to the Veteran's service-
connected bilateral hearing loss was properly reduced from 10 
percent to a noncompensable, effective November 1, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss prior to November 1, 2008.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss on and after November 1, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine arthritis prior to November 6, 2009.

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine arthritis on and after November 6, 2009.

6.  Entitlement to an evaluation in excess of 20 percent for 
right lower extremity radiculopathy from October 10, 2008 to 
February 16, 2009.


7.  Entitlement to an evaluation in excess of 40 percent for 
right lower extremity radiculopathy on and after February 16, 
2009.

8.  Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis.

9.  Entitlement to an evaluation in excess of 10 percent for left 
knee instability prior to May 7, 2009.

10.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability on and after May 7, 2009.

11.  Entitlement to an evaluation in excess of 10 percent for 
left hip arthritis prior to May 7, 2009.

12.  Entitlement to an evaluation in excess of 20 percent for 
left hip arthritis on and after May 7, 2009.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney At Law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1946 to December 
1948, and from March 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, 
on behalf of the Regional Office (RO) in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107 (a)(2) (West 2002); 38 C.F.R. § 20.900 (c) (2009).

According to a November 2008 neurological examination, the 
Veteran had right knee instability and an antalgic gait.  
Ultimately, the diagnosis was right knee degenerative joint 
disease.  As such, the Board find that the issue of 
entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
right lower extremity radiculopathy and lumbar spine 
arthritis, has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over this claim and it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO reduced the 
disability evaluation for the Veteran's service-connected 
bilateral hearing loss from a 10 percent evaluation to a 
noncompensable evaluation, effective November 1, 2008.

2.   The RO's decision to reduce the evaluation for the Veteran's 
service-connected bilateral hearing loss from a 10 percent 
evaluation to a noncompensable evaluation was supported by the 
evidence contained in the record at the time of the reduction and 
was made in compliance with applicable due process laws and 
regulations.

3.  Prior to November 1, 2008, the Veteran's bilateral hearing 
loss was manifested by right ear hearing acuity of no more than 
Level V, and left ear hearing acuity of no more than Level IV.

4.  On and after November 1, 2008, the Veteran's bilateral 
hearing loss was manifested by Level IV hearing acuity for the 
Veteran's right ear, and Level II hearing acuity for his left 
ear.

5.  Prior to November 6, 2009, the Veteran's lumbar spine 
arthritis was manifested by pain; stiffness; subjective reports 
of weakness and fatigue; forward flexion to 60 degrees, with pain 
that starting at 45 degrees; no findings of favorable ankylosis 
of the Veteran's entire thoracolumbar spine; and no periods of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.

6.  On and after November 6, 2009, the Veteran's lumbar spine 
arthritis was manifested by pain; stiffness; subjective reports 
of weakness and fatigue; forward flexion to 40 degrees, with pain 
that starting at 30 degrees after repetitive motion testing; no 
findings of favorable ankylosis of the Veteran's entire 
thoracolumbar spine; and no periods of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.

7.  Throughout the pendency of this appeal, the only neurological 
disorder associated with the Veteran's lumbar spine arthritis was 
right lower extremity radiculopathy.

8.  From January 23, 2008 to October 10, 2008, right lower 
extremity radiculopathy was associated with his service-connected 
lumbar spine arthritis and was manifested by objectively 
ascertained measurements of the Veteran's right lower extremity 
muscle strength that were predominately 2/5, and sensory and 
reflex impairment.

9.  From October 10, 2008 to February 16, 2009, the Veteran's 
right lower extremity radiculopathy was manifested by objectively 
ascertained measurements of the Veteran's right lower extremity 
muscle strength that were predominately 3 or 4/5, and sensory and 
reflex impairment.

10.  On and after February 16, 2009, the Veteran's right lower 
extremity radiculopathy was manifested by right foot drop, but no 
demonstration that he was unable to actively move the muscles 
below his right knee and no demonstration of weakening of right 
knee flexion, which was consistently 5- or 5/5.  During this time 
period, the Veteran's right lower extremity radiculopathy was 
also manifested by some muscle weakness and sensory and reflex 
impairment.

11.  Throughout the pendency of this appeal, the Veteran's left 
knee arthritis was manifested by pain; crepitus; flexion to 95 
and 120 degrees, with pain beginning at 80 degrees and 95 
degrees, respectively; and extension of -5 and 0 degrees.

12.  Prior to May 7, 2009, the Veteran was still rehabilitating 
from a then recent cerebral infarction, the residuals of which 
contributed to him being categorized as a high fall risk and 
being "extremely unsteady" while standing.  By itself, the 
instability of the Veteran's left knee medial and anterior 
ligaments was deemed to be "mild."

13.  On and after May 7, 2009, the Veteran's left knee 
instability was manifested by abnormal stability of the medial 
collateral ligament in 30 degrees of flexion, the extent of which 
was described as moderate.
 
14.  The relevant evidence of record prior to May 7, 2009, 
demonstrated that the Veteran was unable to perform range of left 
hip motion testing due to the residuals of a then recent cerebral 
infarction.  There was no other range of motion evidence upon 
which to base an evaluation.

15.  On and after May 7, 2009, the Veteran's left hip arthritis 
was manifested by flexion to 40 degrees, with pain at 40 degrees.


CONCLUSIONS OF LAW

1.  The requirements were met for reduction of the Veteran's 
disability rating for service-connected bilateral hearing loss, 
from 10 percent to 0 percent disabling, effective November 1, 
2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
bilateral hearing prior to November 1, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 (2009).

3.  The criteria for a compensable evaluation in for bilateral 
hearing loss on and after November 1, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 (2009).

4.  Prior to November 6, 2009, the criteria for an evaluation in 
excess of 20 percent for lumbar spine arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

5.  On and after November 6, 2009, the criteria for an evaluation 
in excess of 40 percent for lumbar spine arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

6.  From January 23, 2008 to October 10, 2008, the criteria for a 
separate evaluation of 40 percent, but not more, for right lower 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 
5243, 8599-8520 (2009).

7.  From October 10, 2008 to February 16, 2009, the criteria for 
an evaluation in excess of 20 percent for right lower extremity 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 5243, 
8599-8520 (2009).

8.  On and after February 16, 2009, the criteria for an 
evaluation in excess of 40 percent for right lower extremity 
radiculopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Codes 5242, 5243, 8599-8520 (2009).

9.  The criteria for an evaluation in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

10.  Prior to May 7, 2009, the criteria for an evaluation in 
excess of 10 percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

11.  On and after May 7, 2009, the criteria for an evaluation in 
excess of 20 percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

12.  Prior to May 7, 2009, the criteria for an evaluation in 
excess of 10 percent for left hip arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5252 (2009).

13.  On and after May 7, 2009, the criteria for an evaluation in 
excess of 20 percent for left hip arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The duty to notify under the VCAA is triggered by the receipt of 
a claim.  In the case of a reduction, there has been no claim, 
and the duty is therefore not applicable.  Moreover, the 
regulation governing reductions, 38 C.F.R. § 3.105(e), contains 
its own notice provisions and procedures.  In the present case, 
the notice requirements with respect to the rating reduction have 
been met, and are addressed more specifically below.

With respect to the other claims captioned above, the RO's 
February, May, and August 2008 letters to the Veteran satisfied 
the duty to notify provisions relating to the Veteran's claims.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.

Additionally, the May and August 2008 letters to the Veteran 
notified him that he must submit, or request that VA obtain, 
evidence of the worsening of his disabilities and the different 
types of evidence available to substantiate his claims for a 
higher ratings.  Moreover, these letters informed him of the 
requirements to obtain higher ratings and notified him of the 
need to submit evidence of how such worsening effected his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-
82 (2009).  For these reasons, the Board finds that the content 
requirements of the notice VA is to provide have been met and no 
further development is required regarding the duty to notify.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records and his VA and private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been 
afforded VA examinations that are adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Specifically, the examiner took into account the Veteran's 
statements and relevant treatment records, which allowed for a 
fully informed evaluations of the claimed disabilities.  With 
respect to the Veteran's claims associated with his service-
connected bilateral hearing loss, the Board also considered the 
holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), which requires VA audiologists to describe the functional 
effects of a hearing loss disability in the examination report.  
During the pendency of this appeal, the Veteran was afforded 2 VA 
audiological examinations.  Although the examination reports did 
not include such discussion, the Veteran must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, the 
Veteran has neither advanced an argument that the audiological 
examinations were deficient in any respect, nor that he was 
prejudiced thereby.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of these claims, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from January 1946 
to December 1948, and from March 1951 to June 1952.  In January 
2008, the Veteran submitted claims of entitlement to increased 
evaluations for his service-connected bilateral hearing loss, 
lumbar spine arthritis, left knee arthritis and instability, and 
left hip.  During the pendency of this appeal, the 10 percent 
rating assigned to the Veteran's bilateral hearing loss was 
reduced to a noncompensable rating, effective November 1, 2008.  
Also during the pendency of this appeal, separate evaluations 
were assigned for right lower extremity radiculopathy, secondary 
to the Veteran's service-connected lumbar spine arthritis.  The 
Veteran perfected an appeal and the claims, as captioned above, 
have been certified to the Board for appellate review.

I.  Reduction of Rating Assigned to Bilateral Hearing Loss From 
10 Percent to Noncompensable On and After November 1, 2008

In January 2000, service connection was granted for bilateral 
hearing loss and a noncompensable evaluation was assigned 
thereto, effective March 12, 1998.  In July 2005, the Veteran 
submitted a claim of entitlement to a compensable evaluation for 
his service-connected bilateral hearing loss.  In September 2005, 
the rating assigned to the Veteran service-connected bilateral 
hearing loss was increased to 10 percent, effective July 25, 
2005.  The Veteran did not appeal and, thus, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

In January 2008, the Veteran submitted a claim of entitlement to 
an evaluation in excess of 10 percent for his bilateral hearing 
loss.  Pursuant to this claim, the Veteran was scheduled for and 
underwent a VA audiological examination in March 2008.  By a May 
2008 rating decision, the RO proposed to reduce the evaluation of 
the Veteran's bilateral hearing loss from a 10 percent rating to 
a noncompensable rating.  Specifically, the RO found that results 
of the March 2008 VA audiological examination did not support a 
10 percent evaluation.  The RO informed the Veteran that by 
reducing the rating assigned to his bilateral hearing loss as 
proposed, his overall rating would be reduced from 50 to 40 
percent.  In an August 2008 rating decision, the RO reduced the 
evaluation from 10 percent to noncompensable, effective November 
1, 2008.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material facts 
and reasons.  In addition, the RO must notify the veteran that he 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level.  38 C.F.R. 
§ 3.105(e).  By a May 2008 rating decision and a May 2008 letter 
to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures, the RO must 
send the veteran written notice of the final action.  38 C.F.R. § 
3.105(e).  This notice must set forth the reasons for the action 
and the evidence upon which the action is based.  Id.  Where a 
reduction of benefits is found warranted following consideration 
of any additional evidence submitted and the reduction was 
proposed under the provisions of 38 C.F.R. § 3.105(e), the 
effective date of the final action shall be the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  
Here, notice was sent in an August 2008 rating decision and an 
August 2008 letter, and the effective date of the reduction was 
November 1, 2008.  The RO satisfied the requirements by allowing 
a 60-day period to expire before assigning the reduction 
effective date.

The question is, thus, whether the reduction was proper based on 
the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the 
Veteran's 10 percent disability evaluation was awarded effective 
July 25, 2005, and was reduced effective November 1, 2008, less 
than 5 years later.  Accordingly, 38 C.F.R. § 3.344(c) applies.  

Under 38 C.F.R. § 3.344(c), a reexamination that shows 
improvement in a disability warrants a reduction in the 
disability evaluation.  However, VA rating reductions must be 
based upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and whether 
the examination reports reflecting such change are based upon 
thorough examinations.  Thus, in any rating-reduction case not 
only must it be determined that an improvement in a disability 
has actually occurred, but also that such improvement actually 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  See Faust v. 
West, 13 Vet. App. 342, 350 (2000).  The analysis in this case 
will focus on whether a compensable evaluation was warranted at 
the time of the proposed rating decision in May 2008, and at the 
time of the effectuating rating decision in August 2008.

The basis for the 10 percent disability rating assigned to the 
Veteran's service-connected bilateral hearing loss was an August 
2005 VA audiological examination.  The August 2005 VA examination 
included audiological testing that revealed puretone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
65
70
LEFT
30
45
55
60
60


The examiner stated that the average puretone threshold was 55 
decibels for the Veteran's right ear, and 56 decibels for his 
left ear.  Speech recognition testing, using the Maryland CNC 
word list, resulted in a score of 74 percent for the Veteran's 
right ear, and 78 percent for his left ear; these results were 
categorized as "fair," bilaterally.  The diagnosis was mild 
sloping to severe sensorineural hearing loss, bilaterally.

Applying the August 2005 results to the Rating Schedule revealed 
a numeric designation of Level V for the Veteran's right ear, and 
Level IV for his left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Rating Schedule resulted in a 10 
evaluation for bilateral hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of 
hearing impairment under the provisions of 38 C.F.R. § 4.86 
(2009).  However, the Veteran's test results do not demonstrate a 
pure tone threshold of 55 decibels or more in all four 
frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  
Also, the Veteran has neither shown a puretone threshold of less 
than 30 decibels at 1000 Hertz in each ear, nor shown a puretone 
threshold of 70 decibels or more at 2000 Hertz in either ear.  
Thus, the Veteran is not entitled to consideration under 38 
C.F.R. § 4.86 for exceptional patterns of hearing impairment for 
his service-connected bilateral hearing loss.

Pursuant to his January 2008 claim of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss, 
the Veteran underwent a VA audiological examination in March 
2008.  Audiological testing administered during the examination 
demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
70
LEFT
30
45
50
65
60

The examiner calculated the average puretone threshold to be 55 
decibels, bilaterally.  Speech recognition testing was 
administered using the Maryland CNC word list and resulted in a 
score of 80 percent of the Veteran's right ear and 84 percent for 
his left ear.  Otoscopic examination of the revealed clear ear 
canals, bilaterally.  Acoustic immittance testing revealed normal 
tympanograms.  The examiner deemed the test result valid 
indicators of the Veteran's true organic hearing.  The examiner 
then stated that these results indicated that the Veteran's 
"hearing acuity ha[d] not significantly changed since his last 
[VA audiological examination in August 2005.]"

Applying the March 2008 results to the Rating Schedule revealed a 
numeric designation of Level IV for the Veteran's right ear and 
Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Rating Schedule results in a 
noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.

The Veteran's test results did not demonstrate a puretone 
threshold of 55 decibels or more in all four frequencies (1000, 
2000, 3000, and 4000 Hertz) in either ear; less than 30 decibels 
at 1000 Hertz in each ear; or 70 decibels or more at 2000 Hertz 
in either ear.  Thus, the Veteran is not entitled to 
consideration under 38 C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected bilateral hearing 
loss.

As such, at the time of the May 2008 rating decision, wherein the 
reduction was proposed, the evidence of record did not 
demonstrate that the Veteran's service-connected bilateral 
hearing loss warranted a compensable evaluation.  Further, the 
evidence of record did not reflect that the Veteran's bilateral 
hearing loss warranted a compensable evaluation at the time of 
the August 2008 rating decision that effectuated the reduction.  
The Veteran asserted in his September 2008 notice of disagreement 
that the results of the March 2008 VA examination represented a 
"temporary improvement" of his hearing, bilaterally.  However, 
following the August 2008 rating decision, the Veteran underwent 
a VA audiological examination in October 2008, which demonstrated 
puretone thresholds as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
65
70
LEFT
30
45
50
65
65

Based on these findings, the examiner determined the Veteran's 
average puretone threshold to be 55 for his right ear, and 56 his 
left ear.  Speech recognition testing was administered using the 
Maryland CNC word list and resulted in a score of 80 percent of 
the Veteran's right ear and 84 percent for his left ear.

Applying the October 2008 results to the Rating Schedule revealed 
a numeric designation of Level IV for the Veteran's right ear and 
Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Rating Schedule results in a 
noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.

The Veteran's test results do not demonstrate a puretone 
threshold of 55 decibels or more in all four frequencies (1000, 
2000, 3000, and 4000 Hertz) in either ear; less than 30 decibels 
at 1000 Hertz in each ear; or 70 decibels or more at 2000 Hertz 
in either ear.  Thus, the Veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected bilateral hearing 
loss.

Although the examiner in March 2008 stated that the test results 
indicated that the Veteran's "hearing acuity ha[d] not 
significantly changed since his last [VA audiological examination 
in August 2005]," disability ratings for hearing impairment are 
derived by the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2009).  The 
Rating Schedule requires a mechanical application of the test 
results to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Accordingly, based on a longitudinal review of 
the evidence of record, the Board finds that there was 
demonstrated improvement of the Veteran's hearing, bilaterally, 
and that such improvement actually reflected an improvement in 
the Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust, 13 Vet. App. at 350.  While the 
Veteran's puretone threshold remained largely the same, 
bilaterally, he demonstrated improved speech recognition scores 
during both the March and October 2008 VA examinations.  
Therefore, the rating reduction of the Veteran's 
service-connected bilateral hearing loss was properly reduced to 
a noncompensable evaluation.  As such, the preponderance of the 
evidence is against the Veteran's claim for restoration of the 10 
percent evaluation for bilateral hearing loss, and, thus, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

II.  Schedular Evaluations

The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  The 
ratings are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  This involves a 
factual determination of the current severity of the disability.  
Staged ratings are appropriate whenever the factual findings show 
distinct periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

In determining the applicable disability rating, pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule; rather, it is expected in all 
cases that the findings be sufficiently characteristic as to 
identify the disease and the resulting disability, and above all, 
to coordinate the impairment of function with the rating.  38 
C.F.R. § 4.21 (2009).  Therefore, with respect to each of the 
claims herein, the Board will consider the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran.  
Schafrath, 1 Vet. App. at 594.

A.  Bilateral Hearing Loss

In January 2008, the Veteran submitted a claim of entitlement to 
an evaluation in excess of 10 percent for his service-connected 
bilateral hearing loss.  Pursuant to this claim, the Veteran 
underwent a VA audiological examination in March 2008.  Based on 
the results of this examination, the RO proposed a reduction in 
the rating assigned to the Veteran's bilateral hearing loss, from 
10 percent to noncompensable.  In August 2008, the proposed 
reduction was instituted and became effective November 1, 2008.  
As discussed in detail above, the Board has found that this 
reduction was proper.  In light of the reduction, the Veteran's 
January 2008 claim became a claim of entitlement to an evaluation 
in excess of 10 percent for bilateral hearing loss prior to 
November 1, 2008, and a claim of entitlement to a compensable 
evaluation on and after November 1, 2008, for bilateral hearing 
loss.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 38 
C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The evaluations 
derived from the Rating Schedule are intended to make proper 
allowance for improvement by hearing aids.

As discussed above, the results of audiometric testing 
administered during an August 2005 VA examination served as the 
basis for the 10 percent disability rating in effect for the 
Veteran's service-connected bilateral hearing loss prior to 
November 1, 2008.  The results of the August 2005 VA examination 
will not be repeated here.  The only other relevant evidence of 
record dated prior to November 1, 2008, was an October 2008 VA 
audiological examination.  Additionally, the results of the March 
2008 VA audiological examination served as the basis for the 
noncompensable evaluation assigned to the Veteran's service-
connected bilateral hearing loss on and after November 1, 2008.  
As such, despite not being dated on or after November 1, 2008, 
the findings from the March 2008 VA examination will be included 
in the analysis as to whether a compensable evaluation is 
warranted on and after November 1, 2008.  See 38 C.F.R. § 
3.105(e).

1.  Bilateral Hearing Loss in Excess of 10 Percent Prior to 
November 1, 2008

In October 2008, the Veteran underwent a VA audiological 
examination to ascertain the severity of his bilateral hearing 
loss.  The audiological testing demonstrated puretone thresholds 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
65
70
LEFT
30
45
50
65
65

As such, the average puretone threshold for the Veteran's his 
right ear was 55, and was 56 for his left ear.  38 C.F.R. § 4.85 
(d).  Speech recognition testing was administered using the 
Maryland CNC word list and resulted in a score of 80 percent for 
the Veteran's right ear, and 84 percent for his left ear.

Applying the October 2008 results to the Rating Schedule revealed 
a numeric designation of Level V for the Veteran's right ear, and 
Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Rating Schedule results in a 
noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.

The Veteran's test results do not demonstrate a puretone 
threshold of 55 decibels or more in all four frequencies (1000, 
2000, 3000, and 4000 Hertz) in either ear; less than 30 decibels 
at 1000 Hertz in each ear; or 70 decibels or more at 2000 Hertz 
in either ear.  Thus, the Veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected bilateral hearing 
loss.

Based on a review of the relevant evidence of record, the Board 
finds that an evaluation in excess of 10 percent for the 
Veteran's service-connected bilateral hearing loss is not 
warranted prior to November 1, 2008.

2.  Compensable Bilateral Hearing Loss On and After November 1, 
2008

Pursuant to the Veteran's January 2008 claim of entitlement to an 
increased evaluation for his service-connected bilateral hearing 
loss, the Veteran underwent a VA audiological examination in 
March 2008.  Audiological testing administered during the March 
2008 examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
70
LEFT
30
45
50
65
60

The examiner stated that the average puretone threshold was 55 
decibels, bilaterally.  Speech recognition testing was 
administered using the Maryland CNC word list and resulted in a 
score of 80 percent for the Veteran's right ear and 84 percent 
for his left ear.  Otoscopic examination of the revealed clear 
ear canals, bilaterally.  Acoustic immittance testing revealed 
normal tympanograms.  The examiner deemed the test result valid 
indicators of the Veteran's true organic hearing.

Applying the March 2008 results to the Rating Schedule revealed a 
numeric designation of Level IV for the Veteran's right ear and 
Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, 
Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 
4.85, Table VII of the Rating Schedule results in a 
noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.

The Veteran's test results did not demonstrate a puretone 
threshold of 55 decibels or more in all four frequencies (1000, 
2000, 3000, and 4000 Hertz) in either ear.  Also, the Veteran has 
neither shown less than 30 decibels at 1000 Hertz in each ear, 
nor shown a puretone threshold of 70 decibels or more at 
2000 Hertz in either ear.  Thus, the Veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment for his service-connected bilateral hearing 
loss.

This does not mean that the Veteran does not have a disability on 
and after November 1, 2008; the record shows otherwise.  However, 
the degree to which this disability effects the average 
impairment of earnings, in accordance with the criteria set forth 
in the Rating Schedule, does not result in a compensable 
evaluation.  38 U.S.C.A. § 1155; Lendenmann, 3 Vet. App. at 349.  
Thus, based on the audiometric findings, the noncompensable 
evaluation in effect for the Veteran's service-connected 
bilateral ear hearing loss on and after November 1, 2008, is 
appropriate, and entitlement to a compensable evaluation for 
bilateral hearing loss is not warranted.

B.  Lumbar Spine Arthritis

As briefly discussed above, in January 2008, the Veteran 
submitted a claim of entitlement to an evaluation in excess of 20 
percent for his service-connected lumbar spine arthritis, which 
was denied in May 2008.  In December 2009, the evaluation 
assigned to the Veteran's lumbar spine arthritis was increased to 
40 percent, effective November 6, 2009.  As such, after the 
Veteran perfected an appeal, a claim of entitlement to an 
evaluation in excess of 20 percent for lumbar spine arthritis 
prior to November 6, 2009, and a claim of entitlement to an 
evaluation in excess of 40 percent for lumbar spine arthritis on 
and after November 6, 2009, were certified to the Board for 
appellate review.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25. 

Degenerative arthritis of the spine is evaluated under the 
General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
The General Rating Formula provides for a 100 percent evaluation 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine; a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and a 10 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, General 
Rating Formula.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent rating with 
evidence of incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 12 months; a 
20 percent rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent rating requires evidence 
of incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id. at Note (2).

1.  Lumbar Spine Arthritis In Excess of 20 Percent Prior to 
November 6, 2009

In March 2008, the Veteran underwent a VA examination to 
determine the severity of his service-connected lumbar spine 
arthritis.  The Veteran complained of constant aching in his 
lumbar spine that he rated as a 7 on a 10-point scale, which 
increased to 9 out of 10 with changes in the weather or his 
activitiy, or in damp conditions.  The Veteran reported 
stiffness, weakness, instability, fatigability, and pain that 
radiating into his right leg.  The Veteran also reported numbness 
and/or tingling in his right leg.  The Veteran denied flare-ups 
as he asserted that it was an "ongoing" condition.  The Veteran 
used a walker and wheelchair for ambulation, but still felt 
unsteady.  At the time of this examination, the Veteran reported 
receiving inpatient rehabilitation for a then recent stroke and 
heart conditions, physical therapy, and pain management.  He 
reported working as a truck driver until December 2007, when he 
experienced a stroke; he did not return to work after the stroke.  
His relevant medical history indicated that he fell frequently, 
was unable stand for more than a few minutes, and was unable to 
walk for more than a few yards without assistance.  There was no 
history of bowel or bladder dysfunction, but there was numbness, 
paresthesias, and leg or foot weakness.  The examiner stated that 
"it was unclear whether the frequent falls and right leg 
weakness [were] residuals of [the Veteran's] stroke or [were] due 
to a separate intrinsic leg condition."  There was also a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain in the lumbar spine.  The Veteran described this 
pain as "aching" and "sharp," and that it was severe and 
constant.  The radiating pain to his right lower extremity was 
described as a "shooting pain" that "burn[ed]."  

A physical examination of the Veteran's thoracic sacrospinalis 
muscles demonstrated bilateral spasm; bilateral guarding; pain 
with motion, and bilateral tenderness; but no atrophy, 
bilaterally, and no weakness, bilaterally.  The examiner 
characterized the Veteran's posture as "stooped," but was 
unable to assess his gait because the Veteran was wheelchair-
bound.  There was kyphosis, but no gibbus, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis.  In 
terms of muscle strength, the Veteran received a score of 3 on a 
5-point scale for right hip flexion and extension, and for right 
knee extension.  He received a 2 out 5 for right ankle 
dorsiflexion, right ankle plantar flexion, and right great toe 
extension.  For each of these tests on his left side, the Veteran 
received scores of 5 out 5.  His muscle tone was deemed normal 
and there was no atrophy.  A lower extremity sensory examination 
resulted in a score of 1 on 2-point scale for right vibration, 
and a 0 out of 2 for right pinprick, right light touch, and right 
position sense.  The Veteran scored a 2 out of 2 for each of 
these tests with respect to his left side.  The examiner was 
unable to perform any range of motion testing or deep tendon 
reflex testing because the Veteran was limited to a seated 
position and because of his "profound" right lower extremity 
weakness.  The diagnosis was arthritis, lumbar spine and 
sacroiliac joints.  The examiner was unable to formulate an 
opinion as to the effects of this disability on the Veteran's 
usual activities as his "recent stroke and cardiac 
catheterization/stenting have severely limited his ability to 
ambulate.  He is not living at home and . . . remains in a 
rehabilitation program, thus, he has not returned to any usual 
activities."

In May 2009, the Veteran underwent a VA examination to determine 
the severity of his lumbar spine arthritis.  The examiner noted a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain in the lumbar spine.  The Veteran described this 
pain as being moderate and that it was "tired," "strain," 
and/or "sharp" in nature.  The Veteran stated that this pain 
occurred daily and did not radiate.  The Veteran stated that the 
pain was located on either side of his hip region and that his 
muscles felt "tired and achy."  Aggravating factors were 
bending over, standing, walking, and lifting.  Upon physical 
examination, the examiner described the Veteran's posture as 
"stooping," that his head position was normal, and that he was 
symmetrical in appearance.  Gait abnormality was characterized as 
"poor propulsion, uses a cane, antalgic."  There was no gibbus, 
kyphosis, list, lumbar flattening or lordosis, scoliosis, reverse 
lordosis, or thoracolumbar spine ankylosis.  An examination of 
the thoracic sacrospinalis muscles demonstrated no spasms, 
atrophy, tenderness, or weakness, bilaterally, but that there was 
guarding and pain with motion, bilaterally.  A detailed motor 
examination of the spine was normal; there was normal muscle 
tone; and no muscle atrophy.  Light touch sensory examination was 
normal, bilaterally.  Range of motion testing demonstrated that 
the Veteran was able to forward flex from 0 to 60 degrees, with 
pain starting at 45 degrees; extend from 0 to 10 degrees, with 
pain starting at 5 degrees; right and left laterally flex from 0 
to 20 degrees, with pain starting at 15 degrees; and right and 
left laterally rotate from 0 to 10 degrees, with pain starting at 
10 degrees.  There was no additional limitation of motion after 
repetitive use due to pain, fatigue, weakness, incoordination, or 
lack of endurance.  The diagnosis was degenerative disc disease 
of the lumbar spine, which severely impacted the Veteran's 
ability to perform chores and shop; prevented him from 
exercising, participating in sports, and recreation; had a 
moderate impact on his ability to travel; had a mild impact on 
his ability to bathe and groom; and had no impact on his ability 
to eat, dress, or answer nature's call.

As discussed above, a 20 percent evaluation for the Veteran's 
service-connected lumbar spine arthritis is assigned prior to 
November 6, 2009.  Given that the evidence during this time 
period included a diagnosis of degenerative disc disease, the 
Board will consider the Veteran's claim for an increased rating 
under both the General Rating Formula and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The evidence of record relevant to this time period did not 
demonstrate any period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Given that the evidence of record did 
not demonstrate incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, over the course of a 
12-month period, the Board finds that a rating in excess of 20 
percent is not warranted for the Veteran's service-connected 
lumbar spine arthritis based on incapacitating episodes.  Id.

According to the General Rating Formula, an rating in excess of 
20 percent for lumbar spine arthritis must be supported by 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  
Prior to November 6, 2009, the evidence of record demonstrated 
that the Veteran was able to flex forward to 60 degrees, and 
there were no findings of favorable ankylosis of the Veteran's 
entire thoracolumbar spine.  As such, the Board finds that an 
evaluation in excess of 20 percent for lumbar spine arthritis 
prior to November 6, 2009, is not warranted under the General 
Rating Formula.

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 20 percent evaluation for the Veteran's orthopedic 
manifestations of his service-connected lumbar spine arthritis.  
See 38 C.F.R. §§ 4.40, 4.59 (2009); see also DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  During the May 2009 VA 
examination, the Veteran was able to flex forward to 60 degrees, 
but reported pain that started at 45 degrees.  While the evidence 
of record thus demonstrated additional limitation in range of 
motion due to pain, the additional functional loss has not been 
shown to the level required for a rating in excess of 20 percent.  
38 C.F.R. § 4.71a, General Rating Formula, see also Note 5.  In 
order to support a rating in excess of 20 percent, the additional 
limitation functional loss must, at least, more nearly 
approximate the criteria for a 40 percent evaluation, which the 
Boards finds has not been demonstrated here.  38 C.F.R. 
§§ 4.7, 4.71a, General Rating Formula.  

With respect to neurologic manifestations of the Veteran's lumbar 
spine arthritis, any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  As will be discussed in greater detail below, the Veteran 
has already been granted separate evaluations for right lower 
extremity radiculopathy associated with his service-connected 
lumbar spine arthritis.  Presently, a 20 percent evaluation for 
lower right extremity radiculopathy has been assigned with an 
effective date of October 10, 2008.  On and after February 16, 
2009, a 40 percent evaluation has been assigned.  However, given 
that the Veteran submitted a claim of entitlement to an 
evaluation in excess of 20 percent for his service-connected 
lumbar spine arthritis in January 2008, and given that Note (1) 
under the General Rating Formula directs VA to separately 
evaluate any objectively associated neurological manifestations, 
the Board must determine if there were any objectively associated 
neurological manifestations of his service-connected lumbar spine 
arthritis during this time period, including prior to October 10, 
2008.

In December 2007, the Veteran and his spouse reported that the 
Veteran was unable to stand, ambulate, and had difficulty with 
transfers due to the loss of "all strength and feeling" in the 
right leg.  The Veteran asserted that he was driving a truck in 
November 2007 and had an onset of back and leg pain, resulting in 
the loss of strength and feeling.  Upon physical examination, the 
Veteran demonstrated poor weight bearing in the right leg, poor 
static/dynamic standing balance, was unable to come upright 
standing, and had poor right lower extremity strength.  He also 
reported no feeling from his right knee to his right foot.  No 
diagnosis or etiological opinion was provided.

Later in December 2007, a doctor expressed concern with the 
"rapid onset" of the Veteran's lower extremity weakness "with 
an etiology yet undetermined."  The doctor stated that the 
Veteran was scheduled to be evaluated by a private doctor, but 
that he was a candidate for acute care admission.

In January 2008, the Veteran began rehabilitation for "right 
lower extremity weakness starting 3 weeks ago."  Upon admission 
to the Saint Francis Medical Center, the doctor stated that the 
Veteran's right leg weakness was etiologically related to 
diabetic neuropathy and an old cardiovascular accident after 
undergoing a neurological examination and a magnetic resonance 
imaging scan.

On January 23, 2008, the Veteran underwent a nerve conduction 
electromyograph study.  The Veteran complained of pain and 
weakness of his right lower extremity "since having worked hard 
on his truck."  The Veteran reported that the pain was 
concentrated in his calf muscles and was likened to "cramps."  
The Veteran also reported "electrical" pain in the back of his 
thigh with prolonged sitting.  The Veteran complained that he 
walked with a limp.  He denied any complaints of lower left 
extremity pain.  The Veteran asserted that he was right-hand 
dominant and it was noted that he was diabetic.  After a 
neurological examination, the impression was "abnormal nerve 
conduction [electromyograph] study of the right lower 
extremity."  Specifically, the findings were "suggestive of L3-
L4, L4-L5 radiculopathy on the right side," but sensory 
polyneuropathy could not be ruled out.  Clinical correlation was 
suggested.

Near the end of January 2008, the Veteran complained of continued 
"burning" in his right leg.  The Veteran described the pain as 
being located in his mid thigh and extended to below his knee.  
The Veteran further described the symptoms as "tingling" or 
similar to when his leg "falls asleep."

In February 2008, the Veteran underwent a neurological 
examination.  The Veteran reported that he was unable to 
attribute his right lower extremity symptoms to a fall versus 
falling as a result of right lower extremity weakness.  The 
Veteran reported pain from his right hip that extended down to 
the top of his right foot.  After the neurologist reviewed 
previous examinations and findings, including the Veteran's 
history of lacunar infarcts, a physical examination was 
administered.  The impression was as follows: 

[S]ubacute, predominately right quadriceps 
weakness, suggesting a right femoral neuropathy.  
Given the next picture with radiation down into 
the leg and also low back pain, this could 
represent a lumbar plexopathy also.  The other 
possibility in view of the subtle visual 
problems described is where he had also his 
superimposed lacunar infarct at the time of 
insult.

As a result of the March 2008 VA examination, the examiner 
reviewed and reiterated the impression from the January 23, 2008 
nerve conduction electromyograph study.

Also in March 2008, a hospital discharge summary indicated that 
the Veteran underwent neurological evaluation and the resulting 
diagnosis was "peripheral neuropathy secondary to right femoral 
neuropathy superimposed on diabetic neuropathy."

In May 2008, the Veteran was seen at a follow-up appointment to 
discuss the results of "imaging studies."  These studies 
demonstrated a cerebellar infarction and mild lumbar stenosis at 
L2-L3 and L3-L4.  After a physical examination, the diagnoses 
were cerebellar infarction, diabetic neuropathy, and right 
quadriceps weakness due to peripheral neuropathy with femoral 
neuropathy.

In a May 2008 addendum to the March 2008 VA examination, the 
examiner stated there was a diagnosis of right lower extremity 
radiculopathy at L3-L4 and L4-L5 secondary to the Veteran's 
lumbar spine degenerative disc disease, which was confirmed by 
electromyograph examination.  The examiner then opined, "I 
cannot state to what extent the [V]eteran's right leg weakness is 
due to the radiculopathy versus residuals of his recent stroke 
without resorting to mere speculation."

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).  Based on a longitudinal review of the evidence of 
record, the Board finds that the Veteran experienced objective 
neurological manifestations of right lower extremity 
radiculopathy that were associated with his service-connected 
lumbar spine arthritis as of the January 23, 2008 nerve 
conduction electromyograph study.  Id.  In other words, January 
23, 2008 is the date that entitlement to disability compensation 
arose for right lower extremity radiculopathy.  While the 
evidence of record demonstrated right lower extremity 
neurological symptoms prior to January 23, 2008, these symptoms 
were not associated with the Veteran's service-connected lumbar 
spine arthritis.  Although sensory polyneuropathy could not be 
ruled out, findings from the January 23, 2008 neurological 
examination suggested L3-L4, L4-L5 right lower extremity 
radiculopathy.  See generally Mitleider v. Brown, 11 Vet App 181 
(1998) (standing for the proposition that where non-service 
symptoms cannot be separated from service connected symptoms, all 
of the symptoms are treated as service-connected).  While the 
January 23, 2008 diagnosis was "suggestive" of L3-L4, L4-L5 
right lower extremity radiculopathy, a VA examiner later 
confirmed the diagnosis.  As such, with application of the 
benefit of the doubt, the Board finds that the Veteran  
experienced objective neurological manifestations of right lower 
extremity radiculopathy that were associated with his service-
connected lumbar spine arthritis as of January 23, 2008.  
Gilbert, 1 Vet. App. at 54-56.

The Veteran's right lower extremity radiculopathy is evaluated 
under the hyphenated Diagnostic Codes 8599-8520, concerning the 
evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a.  
Hyphenated diagnostic codes are used when an unlisted disability 
is at issue.  See 38 C.F.R. § 4.27 (2009).  The first two digits 
of the first diagnostic code indicate the most closely related 
body part followed by a "99."  See 38 C.F.R. § 4.27.  Use of 
the second diagnostic code helps provide further detail regarding 
the origins of the unlisted disability, the bodily functions 
affected, the symptomatology, and anatomical location.  Id.; see 
Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, 
the diagnostic code following the hyphen is the diagnostic code 
by which the disability is evaluated.  Id. 

Under Diagnostic Code 8520, a 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; a 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy; and an 
80 percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and there is no 
active movement possible of muscles below the knee, flexion of 
knee weakened, or (very rarely) lost.  Id. 

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  See Note at "Diseases of 
the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Words used in the various diagnostic codes, such as "mild," 
"moderate," or "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2009).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

According to the January 23, 3008 neurological examination, there 
was "significant" weakness of the muscles of the anterior 
department of the Veteran's right thigh.  There was weakness of 
knee extension, but the rest of the minor muscle testing was 
unremarkable.  Deep tendon reflexes of the right knee and ankle 
were diminished as compared to the Veteran's left side.

A February 2008 physical therapy note demonstrated right lower 
extremity strength as follows:   hip flexion 3-/5; hip abduction 
2+/5; hip extension 2/5; knee extension 3+/5; knee flexion 3-/5; 
and ankle 3/5.

Neurological testing administered during the March 2008 VA 
examination resulted in a score of 1 on 2-point scale for right 
vibration, and a 0 out of 2 for right pinprick, right light 
touch, and right position sense.

Later in March 2008, a physical therapist found that the Veteran 
"continue[d] to demonstrate impaired [right lower extremity] 
strength, greatest in the ankle and knee musculature."  Right 
ankle strength was 2-/5, weakness in inversion and eversion, 
measure as 2/5.  Knee extension and flexion strength was 3-/5; 
internal rotation strength was 1+/5.  The Veteran was able to 
ambulate short distances for household ambulation without upper 
extremity support, but there was decreased weight bearing, 
decreased step height, and decreased eccentric control of his 
right lower extremity.  "The Veteran has not changed in right 
knee or ankle strength with outpatient [physical therapy], 
plateau in progress."

Based on the above, the Board finds that the right lower 
extremity radiculopathy associated with this service-connected 
lumbar spine arthritis was manifested by moderately severe 
incomplete paralysis of the sciatic nerve from January 23, 2008 
to October 10, 2008.  38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 
8520.  As such, a 40 percent rating, but not more, is warranted 
for right lower extremity radiculopathy from January 23, 2008 to 
October 10, 2008.

With respect to neurological manifestations other than right 
lower extremity radiculopathy prior to November 6, 2009, in 
December 2007, the Veteran reported experiencing bladder 
dysfunction, but that such dysfunction was related to his 
"prostate/bladder" cancer.  During the March 2008 VA 
examination, the Veteran denied bowel and bladder dysfunction.  
In May 2008, a neurological examination showed that the Veteran's 
speech and cranial nerves were unremarkable.  Private 
neurological examinations, dated from October to February 2009, 
did not result in abnormal findings other than those associated 
with the Veteran's right lower extremity radiculopathy.  Further, 
during the May 2009 VA examination, the Veteran did not report, 
nor were other neurological manifestations found.  Consequently, 
prior to November 6, 2009, the evidence of record did not support 
a separate evaluation for a neurological manifestation of the 
Veteran's service-connected lumbar spine arthritis beyond his 
right lower extremity radiculopathy.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

2.  Lumbar Spine Arthritis In Excess of 40 Percent On and After 
November 6, 2009

In November 2009, the Veteran underwent a VA examination to 
assess the severity of his service-connected lumbar spine 
arthritis.  The Veteran reported daily back pain and radicular 
pain into his right leg.  The Veteran denied any sensation 
changes in his right leg and that he had been receiving epidural 
injections, which had helped in the past.  The Veteran asserted 
that "flare-ups" occurred with weather changes and walking, 
that they could last a few hours, and that they resulted in 
"moderate" to occasionally "severe" functional impairment.  
The Veteran used a cane on his left and wore an entire right leg 
brace to assist with his right "foot drop."  He reported 
occasional, mild, shooting right leg pain and nighttime 
"jerkiness."  The Veteran also reported a episode of bed rest 6 
month previous that lasted 3 days; that he could drive about once 
per week; could walk about half of a block; and that he fell 
about once per month.  He avoided steps and uneven terrain, and 
his spouse helped him dress.  The Veteran reported that he was 
diagnosed with diabetes, lumbar stenosis, and femoral 
neuropathy/plexopathy.  The examiner stated that it "appeared" 
as though the Veteran had "moderate multilevel lumbar 
stenosis."  The examiner stated that the physical examination 
was "somewhat limit" because the Veteran is "moderately 
debilitated."  The Veteran walked slowly with mild antalgia, 
with a cane, and near the wall.  He favored his right leg.  Range 
of motion testing demonstrated that the Veteran was able to 
forward flex to 40 degrees; extend to 10 degrees; laterally flex 
to 15 degrees; and laterally rotate to 20 degrees.  The Veteran 
was unable to mount the examination table, so straight leg 
testing and Lasegue's testing were abandoned.  Repetitive motion 
testing consisted of only one additional exercise and 
demonstrated that the Veteran able to flex forward to 30 degrees, 
at which point he reported pain.  During the examination, the 
Veteran complained of mild to moderate pain and moderate to 
severe weakness and fatigue, but no incoordination.  The major 
functional impact was determined to be fatigue and lack of 
endurance with repetitive use.  The examiner stated that 
additional function limitation could not be ascertained given the 
Veteran's inability to perform repetitive motions; however, the 
Veteran exhibited additional functional limitation with minimal 
use during the examination.  The Veteran complained of right 
lower extremity radiculopathy during the examination.  Due to the 
presence of the Veteran's right leg brace, the examiner did not 
administer a neurological examination.  It "appeared" that 
ankle and knee jerks were absent on the right; that the Veteran 
had a moderate decrease in function in the right lower extremity; 
that reflexes were absent in the right lower extremity; and that 
muscle strength was 3/5.  The diagnosis was "mechanical low back 
strain with multilevel lumbar stenosis, and radiculopathy 
involving the right lower extremity."  

On and after November 6, 2009, a 40 percent evaluation for the 
Veteran's service-connected lumbar spine arthritis has been 
granted.  Given that the evidence of record included a diagnosis 
of degenerative disc disease, the Board will consider the 
Veteran's claim for an increased rating during this period under 
both the General Rating Formula and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

On and after November 6, 2009, the evidence of record did not 
demonstrate any period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  During the November 2009 VA 
examination, the Veteran reported a single, 3-day episode of bed 
rest, but there was no indication that it was prescribed by a 
physician.  The evidence of record was otherwise silent as to 
incapacitating episodes due to intervertebral disc syndrome.  
Given that the evidence of record did not demonstrate 
incapacitating episodes having a total duration of at least 6 
weeks over a 12-month period, the Board finds that a rating in 
excess of 40 percent on and after November 6, 2009 is not 
warranted for the Veteran's service-connected lumbar spine 
arthritis based on incapacitating episodes.  Id.


According to the General Rating Formula, a rating in excess of 40 
percent for lumbar spine arthritis must be supported by evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula.  During the November 
2009 VA examination, the Veteran was able to flex forward to 40 
degrees, and there were no findings of ankylosis of the Veteran's 
entire thoracolumbar spine.  As such, the Board finds that an 
evaluation in excess of 40 percent for lumbar spine arthritis 
prior to November 6, 2009, is not warranted under the General 
Rating Formula.

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 40 percent evaluation for the Veteran's orthopedic 
manifestations of his service-connected lumbar spine arthritis.  
See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206.  
Although the Veteran was able to forward flex to 40 degrees 
during initial range of motion testing, as a result of repetitive 
motion testing during the November 2009 VA examination, the 
Veteran was only able to flex forward to 30 degrees, at which 
point he reported pain.  While the evidence of record thus 
demonstrated additional limitation in range of motion due to 
pain, the additional functional loss has not been shown to the 
level required for a rating in excess of 40 percent.  38 C.F.R. § 
4.71a, General Rating Formula, see also Note 5.  In order to 
support a rating in excess of 40 percent, the additional 
limitation functional loss must, at least, more nearly 
approximate unfavorable ankylosis of the entire thoracolumbar 
spine, which the Boards finds has not been demonstrated here.  
38 C.F.R. §§ 4.7, 4.71a, General Rating Formula (2009).

Separate ratings for right lower extremity radiculopathy have 
been assigned and will be addressed below.  Beyond the Veteran's 
right lower extremity radiculopathy, the evidence of record, 
dated on and after November 6, 2009, did not demonstrate 
additional objective neurological manifestations associated his 
service-connected lumbar spine arthritis.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  During the November 2009 VA 
examination, the Veteran did not report, nor did the examination 
reveal additional neurological manifestations of his service-
connected lumbar spine arthritis.  As such, separate ratings for 
additional neurological manifestations of the Veteran's service-
connected lumbar spine arthritis are not warranted on and after 
November 6, 2009.

C.  Right Lower Extremity Radiculopathy

In January 2008, the Veteran submitted a claim of entitlement to 
a rating in excess of 20 percent for his service-connected lumbar 
spine arthritis.  As part of evaluating this claim, VA must 
separately evaluate any objective associated neurological 
manifestations of the Veteran's service-connected lumbar spine 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General 
Rating Formula, Note (1).  As such, in September 2009, the RO 
granted a separate 20 percent evaluation for right lower 
extremity radiculopathy, effective October 10, 2008, and a 40 
percent evaluation, effective on and after February 16, 2009.  
The Veteran perfected an appeal of these claims and they were 
certified to the Board for appellate review.  Herein, the Board 
has already considered separate ratings for neurological 
manifestations associated with this service-connected lumbar 
spine arthritis other than right lower extremity radiculopathy 
throughout the pendency of this appeal.  The Board has also 
already granted a 40 percent evaluation for right lower extremity 
radiculopathy from January 23, 2008 to October 10, 2008.  
Consequently, the discussions below are wholly concerned with 
ratings in excess of those already granted for right lower 
extremity radiculopathy from October 10, 2008 to February 16, 
2009, and on and after February 16, 2009.

The Veteran's right lower extremity radiculopathy has been 
evaluated under the hyphenated Diagnostic Codes 8599-8520, 
concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. 
§ 4.124a.  Id.; see Tropf, 20 Vet. App. at 321.  Consequently, 
his right lower extremity radiculopathy will be evaluated under 
Diagnostic Code 8520.  Id. 

According to Diagnostic Code 8520, a 20 percent rating is 
assigned to lower extremity radiculopathy for symptoms analogous 
to moderate incomplete paralysis of the sciatic nerve; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy; and an 80 percent rating 
is assigned for complete paralysis of the sciatic nerve, where 
the foot dangles and drops, and there is no active movement 
possible of muscles below the knee, flexion of knee weakened, or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  See Note at "Diseases of 
the Peripheral Nerves" in 38 C.F.R. § 4.124a.

1.  Right Lower Extremity Radiculopathy In Excess of 20 percent 
From October 10, 2008 to February 16, 2009

On October 10, 2008, the Veteran underwent a private neurological 
examination.  The Veteran reported ongoing right leg pain, 
weakness, and some numbness.  He reported that his right knee 
occasionally gave out on him and that his right leg would 
occasionally not be able to bear weight.  Even after physical 
therapy, the Veteran reported that he had progressive right 
quadriceps weakness and stiffness.  He also described stiffness 
in his right first and second toes as if they were "made out of 
leather."  He further reported that he only experienced relief 
through acupuncture, which helped with right leg extension.  
After reviewing the Veteran's relevant medical history, his 
social and familial histories, and his list of medications, the 
doctor administered a physical and a neurological examination.  
Pertinent findings included right hip flexor, quadriceps, and 
hamstring strength of 4/5; right hip adductor strength of 3/5; 
right tibialis anterior strength of 2/5; right extensor hallicus 
longus strength of 3/5; and right foot evertor strength of 4/5.  
There was decreased muscle bulk and muscle tone in the right 
thigh.  The right knee jerk was absent, while all other tendon 
reflexes were 2+.  Toes were downgoing.  Hoffman sign was 
negative.  There was diminished joint position sensation up to 
the ball of his right foot.  Light touch and pinprick sensations 
were intact.  The right leg appeared weak when walking.  The 
diagnosis was right L4 and L5, and possibly L3, radiculopathy.

At a November 2008 follow-up neurological appointment, the 
Veteran reported that was seen by another doctor that recommended 
conservative management given the Veteran's "significant" co-
morbid conditions and high surgical risk.  A neurological 
examination demonstrated right knee instability.  His stance was 
antalgic.  The Veteran had difficulty rising from the seated 
position, which was attributed to right hip flexor weakness.  The 
doctor stated that the examination otherwise remained unchanged 
from October 2008.  The diagnoses were right L3, L4, and L5 
radiculopathy and moderate lumbar stenosis.

In December 2008, the Veteran appeared for a follow-up 
appointment at a VA neurology clinic.  The doctor noted that the 
Veteran had a history of left cerebral infarction, diabetic 
neuropathy, right quadriceps weakness, and lumbar canal stenosis 
at multiple levels, principally L2-L3 and L3-L4.  The Veteran 
reported receiving 6 epidural injections that provided temporary 
relief, but that he continued to experience "problems" with his 
right foot.  A physical examination showed quadriceps strength of 
"about" 3/5; hip flexion strength of "about" 4/5; and plantar 
flexion and dorsiflexion strength of "about" 4/5.  A sensory 
examination demonstrative objective impairment over the feet.  
Vibration senses were "loss."  Deep tendon reflexes, ankle 
reflexes, and the right patellar reflex were absent.  The 
diagnoses were cerebral infarction; lumbar stenosis; and right 
quadriceps weakness.

In January 2009 at a second follow-up private neurological 
examination, the Veteran reported undergoing physical therapy, 
but that his progress leveled off.  The Veteran reported ongoing 
feelings of being unstable on his feet and that his balance was 
impaired.  The Veteran also reported that his right knee was 
stiff and continued to give out on him.  He reported experiencing 
patellar pain "much of the day."  The Veteran was not using a 
single-point cane that he needed at the previous appointment.  
The Veteran complained of decreased right thigh muscles as 
compared to his left.  The diagnosis of L3, L4, and L5 
radiculopathy was continued.

Based on a review of the evidence relevant to this time period, 
the Board finds that the right lower extremity radiculopathy was 
not manifested by symptoms analogous to moderately severe 
incomplete paralysis of the sciatic nerve from October 10, 2008 
to February 16, 2009.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
From January 23, 2008 to October 10, 2008, objectively 
ascertained measurements of the Veteran's right lower extremity 
muscle strength were predominately 2/5.  From October 10, 2008 to 
February 16, 2009, the same objectively ascertained measurements 
improved to predominately 3 or 4/5.  As such, the Board finds 
that a rating in excess of 20 percent for right lower extremity 
radiculopathy from October 10, 2008 to February 16, 2009, is not 
warranted.

2.  Right Lower Extremity Radiculopathy In Excess of 40 Percent 
On and After February 16, 2009

In February 2009, at a private neurological follow-up 
appointment, the Veteran relayed that another doctor attributed 
his right knee pain to "profound quadriceps weakness."  A knee 
and ankle brace were recommended.  During the examination, the 
Veteran expressed concern for his right leg weakness and his 
difficulty in ambulation.  In particular, the Veteran reported 
that, when he was not wearing his ankle brace, his right foot 
would drop and cause him to trip.  The Veteran stated that he 
used a single-point cane, but that he forgot to bring it to the 
appointment.  Upon neurological examination, the Veteran's gait 
showed a narrow stance, no arm swing, and he seemed to favor his 
right leg; there was instability of the right knee.  His deep 
tendon reflexes were absent with his right patellar and Achilles.  
His right quadriceps and hamstring muscle tone was 2/5.  His 
right medial calf lacked sharp and dull sensations all the way to 
his great toe.  The lateral aspect of his right foot and his 
right lower leg had sharp and dull sensations intact up to his 
knee.  Sensation on the medial side of his right lower leg 
"seemed" absent.  The diagnosis was L3, L4, and L5 
radiculopathy.  The Veteran was referred for spine surgery 
consultation.

In March 2009, an electromyograph demonstrated fibrillation of 2+ 
for right anterior tibialis and right tensor fasciae latae; and 
1+ for right peroneus longus, right medial gastroenemius, right 
vastus lateralis, and right L5-S1, right L4-L5.  A motor nerve 
conduction study demonstrated no response for the Veteran's right 
peroneal nerve proximally or distally.  Motor nerve conduction 
velocity and motor terminal latency of the right tibial nerve was 
"low normal" with a slightly low compound muscle action 
potential.  A right sural sensory latency could not be recorded.

Also in March 2009, a private neurological examination 
demonstrated right hip flexor strength of 4+/5; right knee 
extension and flexion strength of 5-/5; and right hip adductor 
strength of 4 to 4-/5.  The Veteran denied hypesthesia in the L3, 
L4, or L5 distribution on sensory testing.  The Veteran was 
wearing an ankle-fixation orthotic and had "foot drop."  The 
assessment was "lumbar radiculopathy [versus] sensory neuropathy 
[versus] mononeuropathy" and "foot drop."  The doctor then 
stated that the Veteran

has leg weakness although the proximal portion 
is improving and does not seem to be correlated 
with his [electromyograph] findings that he had 
over a year ago.  I am not sure of the source of 
his weakness or foot drop at this point.  I do 
not see many significant findings on the 
[magnetic resonance image], despite the report.  
The actual [magnetic resonance image] itself 
does not show evidence of severe radicular 
compression that would account for his findings.

In May 2009, the Veteran underwent a VA examination of his 
service-connected lumbar spine arthritis, including his right 
lower extremity radiculopathy.  All tested right lower extremity 
muscles demonstrate strength of 5/5.  Further, there was normal 
muscle tone and no muscle atrophy.  Right lower extremity 
sensation was determined to be 2/2.  No diagnosis of 
radiculopathy was rendered.

In November 2009, the Veteran underwent a VA examination to 
determine the severity of his service-connected lumbar spine 
arthritis and his service-connected right lower extremity 
radiculopathy.  The Veteran reported that he was doing "fairly 
well," and did not need back injections for "some time."  The 
reported that his balance was "somewhat off," and that he 
gained about 20 pounds, which made ambulation more difficult.  
Upon examination, the Veteran's right hip flexion and extension 
muscle strength was 4/5; right knee flexion and extension was 
5/5; and his right ankle plantar flexion and dorsiflexion was 
5/5.  Light touch and pinprick sensation testing revealed 
"hypothesia right L4-L5 deratomes on the right."  Vibration 
senses were impaired with respect to his toes; reflexes were 
absent; and plantars were downgoing.  He limped favoring his 
right leg.  The impression was right quadriceps weakness 
secondary to femoral neuropathy; peripheral neuropathy; old 
cerebral infarction, stable; and mild lumbar stenosis.

As discussed above, the Veteran has already been granted a 40 
percent evaluation for right lower extremity radiculopathy on and 
after February 16, 2009.  Based on a review of the evidence dated 
on and after February 6, 2009, the Board finds that the right 
lower extremity radiculopathy was not manifested by symptoms 
analogous to severe incomplete paralysis, with marked muscular 
atrophy, or complete paralysis of the sciatic nerve, where the 
foot dangles and drops, and there is no active movement possible 
of muscles below the knee, flexion of knee weakened, or lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  On and after February 
16, 2009, objectively ascertained measurements of the Veteran's 
right lower extremity muscle strength were predominately 4/5.  In 
February 2009, right quadriceps and hamstring muscle tone was 
determined to be 2/5; however, in May 2009, the VA examiner found 
no muscle atrophy.  Further, although there was an outstanding 
question as to whether the diagnoses of right foot drop were 
associated with the Veteran's service-connected lumbar spine 
arthritis, the evidence of record did not adequately disassociate 
the right foot drop from his service-connected lumbar spine 
arthritis and will be incorporated herein.  See Mitleider v. 
Brown, 11 Vet. App. 181 (1998).  Despite the diagnoses of right 
foot drop, there was no demonstration that the Veteran was unable 
to actively move the muscles below his right knee and no 
demonstration of weakening of right knee flexion.  Right knee 
flexion strength was determined to be 5- or 5/5 throughout this 
time period.  Taking this into consideration with his right lower 
extremity sensory and reflex impairment, the Board finds that 
Veteran's right lower extremity radiculopathy more nearly 
approximated the rating criteria associated with a 40 percent 
evaluation on and after February 16, 2009.  38 C.F.R. § 4.7.  As 
such, the Board finds that a rating in excess of 40 percent for 
right lower extremity radiculopathy on and after February 16, 
2009, is not warranted.
D.  Left Knee

In January 2008, the Veteran submitted a claim of entitlement to 
an evaluation in excess of 10 percent for left knee arthritis and 
a claim of entitlement to an evaluation in excess of 10 percent 
for left knee instability, both of which were denied in May 2008.  
In September 2009, the evaluation assigned to the Veteran's left 
knee instability was increased to 20 percent, effective May 7, 
2009.  During the pendency of this appeal, the rating assigned to 
the Veteran's left knee arthritis was not increased.  
Consequently, after perfecting an appeal, a claim of entitlement 
to an evaluation in excess of 10 percent for left knee arthritis; 
a claim of entitlement to an evaluation in excess of 10 percent 
for left instability prior to May 7, 2009; and a claim of 
entitlement to an evaluation in excess of 20 percent for left 
knee instability on and after May 7, 2009, were certified to the 
Board for appellate review.

1.  Left Knee Arthritis in Excess of 10 Percent

Arthritis due to trauma, substantiated by x-ray evidence, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees; a 10 percent rating if limited to 45 
degrees; a 20 percent rating if limited to 30 degrees; and a 
maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of leg extension warrants a noncompensable rating if 
limited to 5 degrees; a 10 percent rating if limited to 10 
degrees; a 20 percent rating if limited to 15 degrees; a 30 
percent rating if limited to 20 degrees; a 40 percent rating if 
limited to 30 degrees; and a maximum 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
38 C.F.R. § 4.71, Plate II (2009) (showing normal leg extension 
and flexion as between 0 degrees and 140 degrees).

Additionally, VA General Counsel has held that separate ratings 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 
Fed. Reg. 59990 (2004).

In March 2008, the Veteran underwent a VA examination to 
determine the severity of his left knee arthritis.  The Veteran 
reported constant aching in his left knee that he described as a 
7 on a 10-point pain scale, which increased to 9 or 10/10 with 
changes of the weather, his activity level, and/or damp 
conditions.  The Veteran also reported left knee stiffness, 
weakness, and that it gave out on him.  Range of motion testing 
demonstrated that the Veteran was able to flex his left knee from 
5 to 95 degrees, with pain beginning at 80 degrees and ceased at 
95 degrees.  The Veteran was able to extend his left knee to -5 
degrees.  The Veteran was unable to complete repetitive motion 
testing due to weakness.  There was no loss of bone or part of 
bone; no inflammatory arthritis; and no joint ankylosis.  Upon 
physical examination, the examiner discovered left knee crepitus, 
tenderness, and weakness.  The diagnosis was left knee 
degenerative joint disease with chondromalacia.

In May 2009, the Veteran underwent a second VA examination to 
determine the severity of his left knee arthritis.  The Veteran 
complained of left knee "popping, cracking, and giving out."  
The Veteran stated that his left knee gives out anytime the 
"concrete is rough."  The Veteran indicated that he was not 
then receiving treatment for his left knee beyond medications.  
He reported nightly pain that he measured as a 5 on a 10-point 
scale, which would wake him up at night.  He asserted that 
aggravating factors were stepping up, climbing, walking, uneven 
terrain, and carrying heavy items.  The Veteran experienced 
relief only with use of his pain medications.  He did not wear a 
left knee brace.  Upon physical examination, the examiner 
discovered tenderness, pain at rest, abnormal motion, and 
guarding of movement.  There was no crepitation, but there was 
grinding.  Range of motion testing demonstrated that the Veteran 
was able to flex his left knee from 0 to 120 degrees, with pain 
from 95 to 120 degrees.  The Veteran was able to extend to 0 
degrees without pain.  There was no additional limitation of 
motion after repetitive use due to pain, fatigue, weakness, 
incoordination, or lack of endurance.

Throughout the pendency of this appeal, the Veteran's left knee 
arthritis has been assigned a 10 percent evaluation.  In order to 
obtain a rating in excess of 10 percent pursuant to limitation of 
motion, the evidence of record must demonstrate left knee flexion 
limited to 30 degrees and/or left knee extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  
In March 2008, the Veteran was able to flex his left knee to 95 
degrees, and, in May 2009, he was able to flex his left knee to 
120 degrees.  Consequently, the Board finds that a rating in 
excess of 10 percent for left knee arthritis at any point during 
the pendency of this appeal is not warranted based on limitation 
of left knee flexion.  Id.  With respect to left knee extension, 
in March 2008, the Veteran was able to extend his left knee to -5 
degrees, and, in May 2009, the Veteran was able to extend his 
left knee to 0 degrees.  As such, the Board finds that a rating 
in excess of 10 percent for left knee arthritis at any point 
during the pendency of this appeal is not warranted based on 
limitation of left knee extension.  Id.  Further, the findings as 
to the limitation of left knee flexion and extension resulted in 
noncompensable evaluations throughout the pendency of this 
appeal.  Id.; see also VAOGCPREC 9-2004; 69 Fed. Reg. 59990.  
However, according to Diagnostic Code 5003, the Veteran is 
entitlement to a single 10 percent rating for his left knee 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 10 percent evaluation for the Veteran's left knee 
arthritis.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. 
App. at 206.  Although the Veteran was able to flex his left knee 
to 95 degrees in March 2008, the Veteran reported pain beginning 
at 80 degrees.  Further, while the Veteran was able to flex his 
left knee to 120 degrees in May 2009, he reported pain beginning 
at 95 degrees.  While the evidence of record demonstrated 
additional limitation in range of motion due to pain, the 
additional functional loss has not been shown to the level 
required for a rating in excess of 10 percent for either flexion 
or extension.  38 C.F.R. § 4.71a, General Rating Formula, see 
also Note 5.  In order to support a rating in excess of 10 
percent, the additional limitation functional loss must, at 
least, more nearly limitation of left knee flexion to 30 degrees 
or limitation left knee extension to 15 degrees, neither of which 
the Boards finds has been demonstrated here.  38 C.F.R. §§ 
4.7, 4.71a, General Rating Formula.

2.  Left Knee Instability 

The VA General Counsel has held that a veteran who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5257, used in rating other impairments of the 
knee, provides for a 10 percent rating for slight recurrent 
subluxation or lateral stability; a 20 percent rating for 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "slight," "moderate," and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, the VA must evaluate all the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6. 

Although the Board is generally required to considered the 
applicability of 38 C.F.R. §§ 4.40 and 4.45, the United States 
Court of Appeals for Veterans Claims has held that where a 
diagnostic code is not predicated on a limited range of motion 
alone, such as with Diagnostic Code 5257, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As such, 38 C.F.R. §§ 4.40 or 4.45 is 
not for application with respect to the Veteran's claim for 
evaluations in excess of those already granted for left knee 
instability.

i.  Left Knee In Excess of 10 Percent Prior to May 7, 2009

During the March 2008 VA examination to assess the severity of 
his left knee instability, the Veteran reported a constant aching 
pain in his left knee that he asserted was associated with 
stiffness, weakness, instability, and fatigability.  He reported 
feeling "unsteady" while ambulating.  Upon physical 
examination, there was no left knee deformity, but there was 
instability, pain, stiffness, and weakness.  The Veteran reported 
no instances of dislocation, subluxation, locking, or effusion.  
The Veteran was deemed a "high fall risk" and was "extremely 
unsteady" on his feet.  The examiner found that the instability 
of the Veteran's left knee was of the "medial/lateral" and 
"anterior/posterior" type.  The examiner opined that the extent 
of the Veteran's left knee instability was "mild" and that 
there was mild joint laxity noted in other tendon or bursa.  The 
diagnosis was degenerative joint disease with instability of 
medial and anterior ligaments and chondromalacia.

Prior to May 7, 2009, the Veteran's left knee instability has 
been assigned a 10 percent evaluation, indicating slight 
recurrent subluxation or lateral stability.  In order for a 
rating in excess of 10 percent to be assigned, the evidence 
relevant to this time period must demonstrate at least moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In March 2008, the VA examiner categorized 
the Veteran as a high fall risk and that he was extremely 
unsteady on his feet.  Significantly, during this time period, 
the Veteran was still rehabilitating from a cerebral infarction, 
which, in addition to his right lower extremity radiculopathy, 
contributed to the Veteran's unsteadiness.  The examiner found 
that the instability of the Veteran's left knee medial and 
anterior ligaments was "mild."  As such, the Board finds that 
the evidence of record relevant to this time period did not 
demonstrate that the Veteran's left knee instability was 
manifested by moderate recurrent subluxation or lateral 
instability.  Consequently, the Board finds that a rating in 
excess of 10 percent is not warranted for left knee instability 
prior to May 7, 2009.

ii.  Left Knee Instability in Excess of 20 Percent On and After 
May 7, 2009

On May 7, 2009, the Veteran underwent a VA examination to, in 
part, ascertain the severity of his left knee instability.  Upon 
physical examination, the Veteran's anterior/poster cruciate 
ligament stability in both 30 and 90 degrees of flexion was 
normal.  His medial/lateral collateral ligament stability in 
neutral position was normal; however, it was abnormal in 30 
degrees of flexion, which the examiner described as "medial 
laxity."  The examiner categorized the extent of the instability 
as "moderate."  There were no patellar, meniscus, or other knee 
abnormality, and there were no abnormal tendons or bursae.  The 
diagnosis was left knee instability of the medial and anterior 
ligaments, chondromalacia, and degenerative joint disease.

The Veteran's left knee instability has been assigned a 20 
percent evaluation on and after May 7, 2009, indicating moderate 
recurrent subluxation or lateral stability.  In order for a 
rating in excess of 20 percent to be assigned, the evidence 
relevant to this time period must demonstrate severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  At the May 7, 2009 VA examination, the 
examiner found moderate instability of the Veteran's medial 
collateral ligament.  As such, the Board finds that the Veteran's 
left knee instability was manifested by no more than moderate 
recurrent subluxation or lateral instability.  Consequently, the 
Board finds that a rating in excess of 20 percent is not 
warranted for left knee instability on and after May 7, 2009.

E.  Left Hip Arthritis

In January 2008, the Veteran submitted a claim of entitlement to 
evaluation in excess of 10 percent for his service-connected left 
hip arthritis.  In September 2009, this rating was increased to 
20 percent, effective May 7, 2009.  The Veteran perfected an 
appeal of the evaluations assigned to his left hip and the claims 
have been certified to the Board for appellate review.

Arthritis due to trauma, substantiated by x-ray evidence, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251, a maximum of 
10 percent is warranted for limitation of thigh extension to 5 
degrees.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 
percent rating is warranted for limitation of thigh flexion to 45 
degrees; a 20 percent evaluation is warranted for limitation of 
thigh flexion to 30 degrees; a 30 percent evaluation is warranted 
for limitation of thigh flexion to 20 degrees; and a maximum 40 
percent evaluation is warranted for limitation of thigh flexion 
to 10 degrees.
 
A 10 percent rating for impairment of the thigh is warranted for 
an inability to cross legs and an inability to toe-out more than 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A maximum 
20 percent rating is warranted for a limitation of abduction 
beyond 10 degrees.  Id.

Preliminarily, the Board considered rating the Veteran's service-
connected left hip disorder under other appropriate diagnostic 
codes in both time periods; however, the evidence of record does 
not demonstrate that the Veteran had ankylosis of the hip, flail 
joint of the hip, fracture of the shaft or anatomical neck of the 
femur with nonunion, fracture of the surgical neck of the femur 
with a false joint, or mal-union of the femur, at any point 
during the pendency of this appeal.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250, 5254, 5255 (2009).  Accordingly, 
ratings in excess of those already granted are not warranted for 
the Veteran's service-connected left hip arthritis under these 
diagnostic codes.

1.  Left Hip Arthritis In Excess of 10 Percent Prior to May 7, 
2009

At the March 2008 VA examination, the Veteran complained of a 
constant aching pain in his left hip that he stated as a 7 on a 
10-point pain scale, and a 9 or 10 out of 10 with changes in 
weather, activity level, and/or damp conditions.  There was no 
left hip deformity, but the Veteran reported giving away, 
stiffness, and weakness.  There were no reported episodes of 
dislocation, subluxation, or effusion.  At the time of this 
examination, the Veteran was still rehabilitating from a then 
recent cerebral infarction.  As such, the Veteran was deemed a 
high fall risk and was extremely unsteady on his feet.  Because 
the Veteran was unable to stand reliably, the examiner could not 
administer left hip range of motion testing.

The 10 percent rating assigned to the Veteran's service-connected 
left hip arthritis prior to May 7, 2009, was originally assigned 
pursuant to Diagnostic Code 5010 and Diagnostic Code 5252, 
hyphenated as 5010-5252.  Unfortunately, due the residuals of the 
Veteran's cerebral infarction, the examiner was unable to 
administer the range of left hip motion tests necessary for VA to 
evaluate his claim for an increased rating appropriately.  The 
evidence of record relevant to this time period was otherwise 
silent as to the Veteran's left hip range of motion.  Given that 
the evidence of record during this time period did not support a 
compensable evaluation based on the range of motion of the 
Veteran's service-connected left hip arthritis, a 10 percent 
evaluation pursuant to Diagnostic Code 5010 is maintained prior 
to May 7, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5010.  

Consideration of whether there was any additional functional loss 
not contemplated in the 10 percent evaluation assigned to the 
Veteran's left hip arthritis prior to May 7, 2009, was 
impossible.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. 
App. at 206.  As was stated, the Veteran was unable to perform 
left hip range of motion testing, which necessarily ruled out 
ascertaining any additional functional loss after repetitive 
motion.  Thus, an evaluation in excess of 10 percent for the 
Veteran's left hip arthritis is not warranted based on additional 
functional loss after repetitive motion.

2.  Left Hip Arthritis In Excess of 20 Percent On and After May 
7, 2009

On May 7, 2009, the Veteran underwent a VA examination to, in 
part, ascertain the severity of his service-connected left hip 
arthritis.  There was no left hip deformity, but the Veteran 
reported pain, stiffness, weakness, incoordination, and decreased 
speed of joint motion.  He denied instability, but endorsed his 
left hip giving away on him.  He also asserted that there were no 
episodes of dislocation, subluxation, or effusion.  He reported 
weekly left hip flare-ups that were "severe" in nature and 
would last hours.  Precipitating factors for the flare-ups were 
walking far, lifting, and repetitive motions.  Alleviating 
factors were hot baths, pain medications, and rest.  Further, the 
Veteran complained of difficulty going up stairs.  Given that the 
Veteran needed to favor his right leg due to service-connected 
right lower extremity radiculopathy, he bore more weight on his 
left leg.  He described his left hip pain as occurring daily and 
that it was a 6 on a 10-point pain scale.  At the time of the 
examination, treatment for the Veteran's left hip arthritis 
consisted of pain medications, and he performed sit-ups and back 
stretches.  Upon physical examination, there was tenderness, pain 
at rest, abnormal motion, and guarding of movement.  Range of 
motion testing demonstrated that the Veteran was able to flex his 
left hip from 0 to 40 degrees, with pain at 40 degrees; extend 
from 0 to 20 degrees, with pain at 2, 10, and 20 degrees; 
adduction was from 0 to 15 degrees, with pain at 15 degrees; 
abduction was from 0 to 35 degrees, with pain at 35 degrees; 
external rotation was 0 to 30 degrees, with pain from 15 to 30 
degrees; and internal rotation was 0 to 10 degrees, with pain 
from 5 to 10 degrees.  There was no additional limitation of 
motion after repetitive use of the joint due to pain, fatigue, 
weakness, incoordination, or lack of endurance.  The Veteran was 
able to cross his legs and out-toe greater than 15 degrees.

A 20 percent evaluation has already been assigned to the 
Veteran's left hip arthritis on and after May 7, 2009.  The 
maximum available rating pursuant to Diagnostic Code 5251 is 10 
percent, and the maximum available rating pursuant to Diagnostic 
Code 5253 is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251, 5253.  Consequently, an evaluation in excess of 20 percent 
for the Veteran's service-connection left hip arthritis on and 
after May 7, 2009, is not available under either diagnostic code.  
In order for a rating in excess of 20 percent to be granted for 
the Veteran's left hip arthritis pursuant to Diagnostic Code 
5252, the evidence of record must demonstrate limitation of thigh 
flexion to at least 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  During the May 7, 2009 VA examination, the Veteran 
was able to flex his left hip to 40 degrees.  Consequently, the 
Board finds that a rating in excess of 20 percent for left hip 
arthritis on and after May 7, 2009, is not warranted under 
Diagnostic Code 5252.  Id. 

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 20 percent evaluation for the Veteran's left hip 
arthritis.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. 
App. at 206.  The Veteran was able to flex his left hip to 40 
degrees in during the May 7, 2009 VA examination.  Although the 
Veteran reported pain upon flexion, the pain arose at 40 degrees 
and, thus, did not additionally limit his range of left hip 
motion.  In order to support a rating in excess of 20 percent, 
the additional limitation functional loss must, at least, more 
nearly approximate limitation of left hip flexion to 20 degrees, 
which the Boards finds has not been demonstrated here.  Further, 
the examiner specifically found that there was no additional 
limitation after repetitive motion due to pain, fatigue, 
weakness, incoordination, or lack of endurance.  38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5252.  As such, a rating in excess of 
20 percent for the Veteran's left hip arthritis is not warranted 
on and after May 7, 2009, due to additional functional loss after 
repetitive motion.

III.  Extraschedular Evaluations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

A.  Hearing Loss

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the ratings 
assigned to his bilateral hearing loss, inadequate.  The 
Veteran's service-connected bilateral hearing loss was evaluated 
as a hearing impairment pursuant to 38 C.F.R. § 4.85, Diagnostic 
Code 6100, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.

Prior to November 1, 2008, the Veteran's bilateral hearing loss 
was manifested by no more than Level V right ear hearing acuity, 
and no more than Level IV left ear hearing acuity.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture represented 
by a 10 percent disability rating.  Evaluations in excess of 10 
percent are provided for certain manifestations of bilateral 
hearing loss, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating more than reasonably describe the Veteran's 
disability level and symptomatology prior to November 1, 2008.  
Consequently, the Board concludes that a schedular evaluation is 
adequate and that referral of the Veteran's case for 
extraschedular consideration is not required.  See 38 C.F.R. § 
4.85, Diagnostic Codes 6100; see also VAOGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).

On and after November 1, 2008, the Veteran's bilateral hearing 
loss was manifested by Level IV right ear hearing acuity, and 
Level II left ear hearing acuity.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a noncompensable rating.  
Compensable evaluations are provided for certain manifestations 
of bilateral hearing loss, but the medical evidence demonstrates 
that those manifestations are not present on and after November 
1, 2008.  The criteria for a noncompensable rating reasonably 
describe the Veteran's disability level and symptomatology on and 
after November 1, 2008.  Consequently, the Board concludes that a 
schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not required.  
Id.

B.  Lumbar Spine Arthritis

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
lumbar spine arthritis was evaluated as a disease or injury of 
the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243, the criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by this disability.  Id.

Prior to November 6, 2009, the Veteran's lumbar spine arthritis 
was manifested by pain, stiffness, forward flexion to 60 degrees, 
with pain that starting at 45 degrees; no findings of favorable 
ankylosis of the Veteran's entire thoracolumbar spine; and no 
periods of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's experiences are congruent with the 
disability picture represented by a 20 percent disability rating.  
Evaluations in excess of 20 percent are provided for certain 
manifestations of lumbar spine arthritis, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  The criteria for a 20 percent rating reasonably 
describe the Veteran's disability level and symptomatology prior 
to November 6, 2009.  Consequently, the Board concludes that a 
schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not required.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

On and after November 6, 2009, the Veteran's lumbar spine 
arthritis was manifested by pain, stiffness, forward flexion to 
40 degrees, with pain that starting at 30 degrees after 
repetitive motion testing; no findings of favorable ankylosis of 
the Veteran's entire thoracolumbar spine; and no periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the disability 
picture represented by a 40 percent disability rating.  
Evaluations in excess of 40 percent are provided for certain 
manifestations of lumbar spine arthritis, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  The criteria for a 40 percent rating reasonably 
describe the Veteran's disability level and symptomatology on and 
after November 6, 2009.  Consequently, the Board concludes that a 
schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not required.  
Id.

C.  Right Lower Extremity Radiculopathy

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
right lower extremity radiculopathy was evaluated as disease of 
peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Codes 8599-8520, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disabilities.  Id.

From January 23, 2008 to October 10, 2008, the Veteran's right 
lower extremity radiculopathy was manifested by objectively 
ascertained measurements of the Veteran's right lower extremity 
muscle strength that were predominately 2/5, and sensory and 
reflex impairment.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences harmonize with the disability 
picture represented by a 40 percent disability rating.  
Evaluations in excess of 40 percent are provided for certain 
manifestations of right lower extremity radiculopathy, but the 
medical evidence 


demonstrates that those manifestations are not present in this 
case.  The criteria for a 40 percent rating more than reasonably 
describe the Veteran's disability level and symptomatology.  
Consequently, the Board concludes that a schedular evaluation is 
adequate and that referral of the Veteran's case for 
extraschedular consideration is not required.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8599-8520; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).

From October 10, 2008 to February 16, 2009, The Veteran's right 
lower extremity radiculopathy was manifested by objectively 
ascertained measurements of the Veteran's right lower extremity 
muscle strength that were predominately 3 or 4/5, and sensory and 
reflex impairment.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the disability 
picture represented by a 20 percent disability rating.  
Evaluations in excess of 20 percent are provided for certain 
manifestations of right lower extremity radiculopathy, but the 
medical evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a 20 percent rating 
reasonably describe the Veteran's disability level and 
symptomatology.  Consequently, the Board concludes that a 
schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not required.  
Id.

On and after February 16, 2009, the Veteran's right lower 
extremity radiculopathy was manifested by right foot drop, but no 
demonstration that the Veteran was unable to actively move the 
muscles below his right knee and no demonstration of weakening of 
right knee flexion, which was consistently 5- or 5/5.  During 
this time period, the Veteran's right lower extremity 
radiculopathy was also manifested by some muscle weakness and 
sensory and reflex impairment.  When comparing this disability 
picture with the symptoms contemplated by the Rating Schedule, 
the Board finds that the Veteran's experiences are congruent with 
the disability picture represented by a 40 percent disability 
rating.  Evaluations in excess of 40 percent are provided for 
certain manifestations of right lower extremity radiculopathy, 
but the medical evidence demonstrates that those manifestations 
are not present in this case.  The criteria for a 40 percent 
rating more than reasonably describe the 


Veteran's disability level and symptomatology.  Consequently, the 
Board concludes that a schedular evaluation is adequate and that 
referral of the Veteran's case for extraschedular consideration 
is not required.  Id.

D.  Left Knee Arthritis

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
left knee arthritis was evaluated as musculoskeletal disorder 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261, 
the criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disabilities.  Id.

Throughout the pendency of this appeal, the Veteran's left knee 
arthritis was manifested by pain; crepitus; flexion to between 95 
and 120 degrees, with pain beginning at 80 degrees and 95 
degrees, respectively; and extension to between -5 and 0 degrees.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability picture 
represented by a 10 percent disability rating.  Evaluations in 
excess of 10 percent are provided for certain manifestations of 
left knee arthritis, but the medical evidence demonstrates that 
those manifestations are not present in this case.  The criteria 
for a 10 percent rating reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the Board 
concludes that a schedular evaluation is adequate and that 
referral of the Veteran's case for extraschedular consideration 
is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

E.  Left Knee Instability

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
left knee instability was evaluated as musculoskeletal 


disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disabilities.  Id.

Prior to May 7, 2009, the instability of the Veteran's left knee 
medial and anterior ligaments was deemed to be "mild."  
Significantly, during this time period the Veteran was still 
rehabilitating from a then recent cerebral infarction, the 
residuals of which contributed to him being categorized as a high 
fall risk and being "extremely unsteady" while standing.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are congruent with the disability picture represented 
by a 10 percent disability rating.  Evaluations in excess of 10 
percent are provided for certain manifestations of left knee 
instability, but the medical evidence demonstrates that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating reasonably describe the Veteran's disability 
level and symptomatology.  Consequently, the Board concludes that 
a schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

On and after May 7, 2009, the Veteran's left knee instability was 
manifested by abnormal stability of the medial collateral 
ligament in 30 degrees of flexion, the extent of which was 
described as moderate.  When comparing this disability picture 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's experiences are congruent with the 
disability picture represented by a 20 percent disability rating.  
Evaluations in excess of 20 percent are provided for certain 
manifestations of left knee instability, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 20 percent rating reasonably describe 
the Veteran's disability level and symptomatology.  Consequently, 
the Board concludes that a schedular evaluation is adequate and 
that referral of the Veteran's case for extraschedular 
consideration is not required.  Id.



F.  Left Hip Arthritis

The Board finds that the Veteran's disability pictures are not so 
unusual or exceptional in nature as to render the already 
assigned ratings inadequate.  The Veteran's service-connected 
left hip arthritis was evaluated as musculoskeletal disorder 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5252, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disabilities.  Id.

Prior to May 7, 2009, the Veteran was unable to perform range of 
left hip motion testing due to the residuals of a then recent 
cerebral infarction.  There was no other range of motion evidence 
upon which to base an evaluation.  As such, there is no basis 
upon which to conduct an extraschedular analysis.  Consequently, 
the Board is forced to conclude that a schedular evaluation is 
adequate and that referral of the Veteran's case for 
extraschedular consideration is not required.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5252; see also VAOGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).

On and after May 7, 2009, the Veteran's left hip arthritis was 
manifested by flexion to 40 degrees, with pain at 40 degrees.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability picture 
represented by a 20 percent disability rating.  Evaluations in 
excess of 20 percent are provided for certain manifestations of 
left hip arthritis, but the medical evidence demonstrates that 
those manifestations are not present in this case.  The criteria 
for a 20 percent rating reasonably describe the Veteran's 
disability level and symptomatology.  Consequently, the Board 
concludes that a schedular evaluation is adequate and that 
referral of the Veteran's case for extraschedular consideration 
is not required.  Id.

IV.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against evaluations in excess of those already 
assigned to the disabilities at issue herein at any time during 
the appeal period, the doctrine is not for application.  Gilbert, 
1 Vet. App. at 54-56; see also Hart, 21 Vet. App. at 509-510.


ORDER

The rating reduction for bilateral hearing loss from a 10 percent 
evaluation to a noncompensable evaluation was proper, and the 
appeal is denied.

An evaluation in excess of 10 percent for bilateral hearing loss 
prior to November 1, 2008, is denied.

A compensable evaluation for bilateral hearing loss on and after 
November 1, 2008, is denied.

An evaluation in excess of 20 percent for lumbar spine arthritis 
prior to November 6, 2009, is denied.

An evaluation in excess of 40 percent for lumbar spine arthritis 
on and after November 6, 2009, is denied.

An evaluation of 40 percent for lower right extremity 
radiculopathy, from October 10, 2008 to February 16, 2009, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 40 percent for lower right extremity 
radiculopathy on and after February 16, 2009, is denied.

An evaluation in excess of 10 percent for left knee arthritis is 
denied.

An evaluation in excess of 10 percent for left knee instability 
prior to May 7, 2009, is denied.

An evaluation in excess of 20 percent for left knee instability 
on and after May 7, 2009, is denied.

An evaluation in excess of 10 percent for left hip arthritis 
prior to May 7, 2009, is denied.

An evaluation in excess of 20 percent for left hip arthritis on 
and after May 7, 2009, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


